Eliuson, J.
— The defendant Springer was the sheriff of Barton counts'-, and the other defendants were his-sureties on his official bond. This action is on the bond, for damage alleged to have accrued to plaintiff by reason of the loss of his homestead in a certain tract of’ land. The land was incumbered by a-certain deed of' trust for $1,000, known as the Homan deed of trust, which being deducted from the value of the land left it-of less value than $1,500, being the value allowed for a. homestead in the country in this state. F. Egger &- Sons sued out an attachment for debt against relator,, whereupon defendant Springer, as sheriff, levied the-writ of attachment on land and a lot of personal property, including a large quantity of corn, standing and growing on the land. None of the personal property was taken from the relator, and afterwards this levy on. the personalty (if it can be called a levy, no possession being taken) was released as to all except the corn, thus-leaving the attachment only against the land and the *258corn thereon. At the time of the attachment the deed of trust was due. It was purchased by the Eggers, plaintiffs in the attachment suit, and foreclosed by them. Relator was negotiating for a loan at this time with which to pay off the deed of trust, but alleges and offered testimony tending to prove that, but for the attachment of the corn (the product of the homestead) and of the land, he would have succeeded in getting sufficient money whereby he would have discharged the mortgage and saved his homestead. The loss of the homestead alleged to have been occasioned as above set forth is the injury done relator for which he asks damages. ITe obtained a change of venue from Barton to Vernon county and from Vernon to Bates county, only one change being allowed by statute. He obtained judgment in the latter court, and defendants appeal. The record in this cause is large, and the questions presented for review are numerous. The facts in detail are more lengthy than we have stated them, but after a full examination it is believed the above comprehends sufficient to dispose of the case under the view we take of it.
One of the questions presented, as will be seen from the foregoing, in connection with the petition upon which the cause was tried, is whether the measure of damages by the seizure and sale of the corn is the value of the homestead alleged to have been lost by reason of being disabled from paying off the incumbrance upon it resulting from not being able to get money on the corn, or is the measure of such damage merely the value of the corn? We are clearly of the opinion that the latter is the true measure of damages. The proximate injury is the loss of the corn. What relator might have done with the corn is conjectural; what he might have done with the money if he had sold the corn is conjectural. The only thing about the matter sufficiently, definite to ba,se legal results upon is, that he lost corn of a certain value, and that value he should recovei’, unless prevented by considerations disclosed further on.
*259II. The other question is, whether the levy of the-attachment upon the homestead was the proximate cause of its loss by a sale under the deed of trust. We think it was not. The levy of the writ did not disturb the possession of the property, nor did it affect the title to the homestead. The levy did not cause the sale of the-homestead. The default of the debt, secured, caused the sale. If by reason of the levy a sale took place under the deed of trust, it would present a different question. But the levy did not set anything in motion towards the foreclosure of the deed of trust; the moving and' only cause of foreclosure was the non-payment of the debt.. The foreclosure could, and perhaps would, have proceeded without regard to the levy. The most that can be said is that but for the levy other causes would have been set in motion which would have the effect of operating on the cause which was bringing about a foreclosure and stopped the foreclosure. But this is too far removed from the real cause to be allowed. Questions of proximate and remote causes are often exceedingly difficult to determine. As was said by Judge Miller. in Ins. Co. v. Tweed, 7 Wall. 44: “It would be an. unprofitable labor to enter into an examination of the-cases. If we could deduce from them the best possible-expressions of the rule, it would remain after all to-decide each case largely upon the special facts belonging to it, and often upon the very nicest discriminations.. One of the most valuable criteria,” the judge continues,. “ is to ascertain whether any new cause has intervened, between the fact accomplished and the alleged cause.. If a new force or power has intervened, of itself sufficient: to stand as the cause of the misfortune, the other must be considered as too remote.”
But it may be proper to consider this question as presenting a different phase ; that is, -that the petition is not for the loss of the homestead caused by the levy; but, rather, that a loss of the homestead was then (at the *260time of the levy) impending by a threatened foreclosure, and that the levy disabled relator from preventing or avoiding the loss. The question-may be better understood by an illustration. Ordinarily if A kills B’s horse, the value of the horse is the measure of damage; but suppose the horse when killed is harnessed to a wagon within reach of a wall then about to fall — and B was in the act of driving out of the danger limit when A kills the horse, and thereby disables Bfrom avoiding the loss of his wagon. In such case A does not set in motion the danger ; the danger is impending when he begins to' act, but he prevents B from avoiding that danger and is liable if the action be properly brought, not only for the loss of the horse, but for the destruction of the wagon.
But can we consider the sale of the homestead a loss of it? Was the sale of it under a power given by relator to pay his debt a loss in the sense of legal damage? Was the liability to sell an impending loss ? The sale of the homestead under a deed of trust was but the execution of a power that relator had given when he executed it. Does it represent a loss or injury? Weneed not pass on these questions for the reason that the land brought its f ull value at such sale as was conceded by relator at the trial. If the proceeds of the sale were more than the mortgage, relator would have received the benefits of the surplus. Where then is there any resulting damage to relator by reason of the sale of the homestead ? Conceding the levy prevented relator from raising money with which to prevent the sale, yet that sale sacrificed nothing; it returned full value for the thing sold. Instruction, numbered 3, given for relator, will illustrate the weakness of his cause in this respect. The jury are there told that if there was a sale under the deed of trust which could have been prevented but for the attachment, they should assess as damages what sum the real estate and corn thereon were actually worth over and above the amount of the deed of trust *261under which it was sold. This leaves out of consideration the amount the property brought under the sale. If it was worth more than the deed of trust and brought more at the sale relator was entitled to it. Then why give him the same amount again as damages. But even though it had not been conceded at the trial that the land brought its full value at the sale under the deed of trust, the conceded fact that relator by his agent announced at the sale that no title would pass, and that he would sue the purchaser, was enough to prevent damage by reason of a sacrifice if any took place.
We have interpreted the petition as asserting a cause of action for causing a loss of the homestead only. Such seems to be its proper interpretation, and so it is treated by relator’s counsel as disclosed by their statement of the “questions involved in the case.” This being so, instruction, numbered 2, should not have been given for plaintiff. It authorized a recovery if the attachment was levied upon exempt personal property regardless of what effect such levy had as occasioning the loss of the homestead. The instruction is faulty in another respect. It asserts that it 'was the duty of the sheriff before levying the attachment to apprise relator of his rights under the exemption law. Such is the statutory duty of the sheriff in levying an execution, but not attachment. The duty is statutory and finds its warrant only by the statute, and should not be extended to cases not fairly within the terms of the statute. Under the statute of 1865 it was perhaps the official duty in either case, but the terms of the revision of 1879 limit that duty to executions. Such was the view taken by Judge Thompson in State v. Mason, 15 Mo. App. 141.
We think the circuit court of Bates county had jurisdiction under Judge Sherwood’s dissenting opinion in Fields v. Maloney, 78 Mo. 172, adopted in Stearns v. Railroad, 94 Mo. 317.
The judgment with the concurrence of all is reversed.